198 F.2d 73
JERONISv.STARR.
No. 11632.
United States Court of Appeals Sixth Circuit.
June 10, 1952.

No counsel on docket.
Before SIMONS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
Upon consideration of a petition for writ of mandamus directing respondent to issue a writ of habeas corpus, the petition on its face indicates that two applications for such writ had previously been submitted and denied, that there is no showing that the third proceeding differs from the previous two.


2
Therefore, upon the authority of § 2244, Tit. 28 U.S.C. and Jackson v. Gough, 5 Cir., 170 F.2d 630, 632, it is hereby ordered that both the petition for the writ of mandamus and the petition to proceed in forma pauperis are


3
Denied.